DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, and 11-24 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1, the closest prior art Yang (US 10,376,905 B2), Yxfeldt (US 3,971,074), and Dandrel et al. (US 6,076,741) disclose the features of: a nozzle assembly comprising a plurality of nozzles, comprising a plurality of moveable nozzles and at least one stationary nozzle, wherein the plurality of moveable nozzles are substantially parallel with and substantially surround the at least one stationary nozzle in a first state, and wherein the plurality nozzles are configured to transition between the first state in which streams produced by the plurality of nozzles combine to form a unitary stream, or the appearance of a unitary stream, and at least one second state in which the plurality of nozzles produce a different number of streams, or the appearance of a different number of streams from the first state, an actuator configured to transition the plurality of moveable nozzles between the first and second states.	
However, the combination of these references fails to teach elements:  “in the first state nozzle openings of the plurality of moveable nozzles and that of the at least one stationary nozzle are substantially coplanar.”	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752